The Chief Justice
delivered the opinion of the court.
This was an action brought by the Trotters against Rochester upon a note purporting to be given by David Wood, & Co. Rochester, by his plea, denied that he was, at the ^ate note, or at anJ time prior thereto, the partner of Wood, and issue was thereupon joined. On the trial Rochester demurred to the evidence produced by the Trotters>t0 nia‘nta'n the issue on their part, and they having joined in the demurrer, the circuit court gave judgment for them, from which Rochester has appeajed to this court,
We have no doubt that the circuit court decided correct* ly. The evidence consisted of a letter addressed by Rochester to the Trotters, shortly before the date of the note, explicitly stating that Wood was a partner with him in a store in Tennessee. There is indeed no evidence tending directly to prove that the note was given in consideration of their partnership concern; but on the contrary, there is no evidence that it was not so given: and when a partnership is proven, a note given by one of the partners in the names of the company, will be presumed to be given for the payment of a partnership debt, unless the contrary is made to appear.
Judgment affirmed with cost and damages,